Citation Nr: 9927930	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-08 097	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for alcohol abuse.  



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from May 1969 to April 1970.  

This case was also being developed for appellate review on 
the issue of entitlement to service connection for 
schizophrenia.  In a rating action in January 1999, service 
connection was granted for schizophrenia rendering this issue 
moot.  A 100 percent rating for schizophrenia was assigned 
from September 19, 1997.  At the travel board hearing before 
the undersigned in July 1999, the veteran filed a notice of 
disagreement as to the September 1997 effective date assigned 
by the RO for the grant of service connection for 
schizophrenia.  The veteran was furnished a statement of the 
case on this issue that same month.  However, a substantive 
appeal on this issue has not as yet been received from the 
veteran and this issue is not currently in appellate status.  
The only issue properly before the Board at this time is that 
set out on the title page.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.  

2.. There is no competent medical evidence of a nexus between 
the appellant's alcohol dependence and any event or incident 
related to his period of military service; nor is there 
competent evidence that the appellant's alcohol dependence is 
proximately due to any disease or injury of service origin.  


CONCLUSION OF LAW

The claim for service connection for alcohol abuse is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The veteran contends that he began 
drinking during service and that service connection should be 
granted on that basis.  He offered similar testimony at his 
two hearings on appeal.  

Service medical records are negative as to any treatment for 
alcohol abuse.  Post service records show treatment for 
alcohol abuse beginning long after service discharge and 
continuing over the years.  Treatment records contain no 
medical evidence or opinion relating the veteran's alcohol 
abuse to service or service-connected disability.  

A rating action in January 1999 granted the veteran's claim 
for service connection for schizophrenia.  In a supplemental 
statement of the case issued that same month, the veteran was 
advised that his claim for service connection for alcohol 
abuse remained denied as there was no medical evidence of a 
secondary relationship between his alcohol abuse and his now 
service-connected schizophrenia.  

Criteria.  A person who submits a claim for VA benefits has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Generally, for a service-connection claim to be well 
grounded, a claimant must submit evidence of each of the 
following:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances lay 
evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer medical 
opinions.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

A disability will not be considered to have been incurred or 
aggravated in the line of duty, if the disability was the 
result of the veteran's willful misconduct.  38 U.S.C.A. § 
105 (West 1991).  Primary alcoholism is considered, by 
regulation, to be willful misconduct.  38 C.F.R. § 
3.301(c)(2).  

Under the provisions of 38 U.S.C.A. § 1110, VA compensation 
cannot be paid for disability due to the abuse of alcohol or 
drugs.  In a precedent opinion, dated January 16, 1997, the 
General Counsel of the VA concluded that Section 8052 of the 
Omnibus Budget Reconciliation Act of 1990, Pub.L.No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-351, prohibits, effective for 
claims filed after October 31, 1990, the payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  It was noted that the payment of 
compensation was prohibited whether the claim was based on 
direct service connection or, under 38 C.F.R. § 3.310(a) 
(1997), for secondary service connection for a disability 
proximately due to or the result of a service-connected 
disorder.  See VAOPGCPREC 2-98 (January 16, 1997).  

However, in Barela v. West, 11 Vet. App. 280 (1998) it was 
held that while compensation may not be paid for any 
disability resulting from abuse of alcohol or drugs, the 
plain language of 38 U.S.C.A. § 1110 did not preclude the 
granting of service connection (without compensation) for the 
abuse of alcohol or drugs.  

Analysis.  In this case, service medical records are negative 
for any complaints, or diagnostic findings regarding alcohol 
abuse during service.  Post service medical records reflect 
diagnostic findings of alcohol abuse beginning long after 
service discharge and there is no competent medical evidence 
or opinion that the veteran's alcohol abuse is of service 
origin.  In the absence of a showing in service and medical 
nexus, his claim is not well grounded.  The appellant 
contends that his alcohol abuse had its onset in service.  
While the appellant is competent to testify as to the fact 
that he drank to excess during service, he, as a lay person 
without medical education or training, is unable to provide a 
medical diagnosis of an alcohol use disorder.  See Espiritu.  
Further, even if the veteran's alcohol abuse were shown to 
have begun in service, as noted above, primary alcoholism is 
considered, by regulation, to be willful misconduct.  38 
C.F.R. § 3.301(c)(2).  There is no showing by competent 
medical evidence or opinion that the veteran's use of alcohol 
during service was not the result of his own willful 
misconduct.  Thus it would not be a proper subject for 
service connection.  

Additionally, the current record shows that the veteran is 
now service connected for his schizophrenia.  If the 
veteran's alcohol abuse could be attributed to this service-
connected disability, then service connection (without 
compensation) could be awarded.  However, in order to support 
such an award, it would have to shown by competent medical 
evidence or opinion that the veteran's alcoholism was 
secondary to the psychiatric disorder.  Here, the veteran has 
submitted no supporting medical evidence and such is not 
otherwise shown in the record.  Thus, the lack of competent 
medical evidence or opinion supporting any relationship 
between alcohol abuse and schizophrenia renders the veteran's 
claim on a secondary basis not well grounded.

Although the Board considered the appellant's claim for 
service connection for alcohol abuse on a basis different 
from that of the RO, which denied the claim on the merits, 
the appellant has not been prejudiced by the decision.  This 
is because in assuming that the claim was well grounded, the 
RO accorded the appellant greater consideration than his 
claims, in fact, warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
appellant's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that would well ground his claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997), Epps v. 
Gober, 126 F.3d 1464 (Fed.Cir. 1997).  

In reaching its decision, the Board notes that the United 
States Court of Veterans Appeals (Court) has held that there 
was some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103(a) (West 
1991), depending on the particular facts found in each case.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995); as modified in this context by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that a duty to further assist in the development of the 
evidence when the veteran has reported the existence of 
evidence which could serve to render a claim well grounded.  
The facts found and circumstances of this case are of such 
that no further action is warranted.  


ORDER

Service connection for alcohol abuse is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

